AmerAlia, Inc. 9233 Park Meadows Dr., Suite 431 Lone Tree, CO80124 Telephone: (720) acsimile: (720) 876 March 26, Mr. Chris White Branch Chief Securities & Exchange Commission Division of Corporate Finance Mail Stop Attention: Mr. Bob Carroll Gentlemen, Re: AmerAlia, Inc. Form 10-KSB for the year ended June 30, 2008 Form 10-Q for the Quarter ended September 30, 2008 File No. 0-15474 I refer to your letter to us dated February 20, 2009.We are pleased to tender the following information in response to the points raised.For convenience, we reproduce here your questions and comments. Form 10-KSB for Fiscal Year
